Citation Nr: 1620976	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1984 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for depression and hypertension.  With regard to depression, the appeal has been expanded to include any potentially diagnosed acquired psychiatric disorder.

These claims have been before the Board on three prior occasions; in June 2011, June 2013, and March 2014, they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2014, the Board remanded both appellate claims in order to secure medical nexus opinions which were fully adequate for adjudication. Unfortunately, the resulting examinations failed to comply with the letter and spirit of the Board's remand directives, and hence further remand is required.

With regard to hypertension, the examiner opined that the condition was not caused or aggravated by service or any of the Veteran's service-connected disabilities.  While she addressed the possibility of secondary causation or aggravation, she failed to discuss whether the multiple elevated blood pressure readings noted in service treatment records represented manifestations of the current disease, as was specifically directed in the prior remans.  In other words, were the episodes of increased blood pressure in service the initial onset of hypertension?  This failure results in a material lack of compliance with the March 2014 remand, and a further remand is necessary.

With regard to a psychiatric condition, the examiner declined to offer the requested nexus opinion, finding, as she had on prior occasions, that no diagnosis of any acquired psychiatric disorder was warranted.  In the absence of a current disability, there could be no nexus, and no opinion was needed.  

However, the examiner was specifically informed that at prior points in the appellate period, private and VA treatment records show a diagnosis of a depressive disorder.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the professional opinion of the examiner may be that no diagnosis is warranted, the record reflects that other professionals did find a current disability, and the benefit of the doubt doctrine requires that the conflict be resolved in favor of the Veteran.  As the indication is that the question of diagnosis is the subject of a split of opinion, and neither camp has demonstrated error by the other, the Board finds that a diagnosis of depression, and therefore a current disability, was warranted for at least some time during the appellate period.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

This means that a nexus opinion is in fact necessary.  Further remand is needed to obtain such.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the San Juan VA medical center, and all associated clinics, as well as for any other VA facility identified by the Veteran or in the record, for the period of March 2015 to the present.

2.  Schedule the Veteran for a VA mental disorders examination with a qualified examiner other than her who examined the Veteran previously.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner is notified that diagnosis of depressive disorder made by treating VA and private providers since August 2006 are a "current disability" for VA purposes.  

The examiner must identify any currently present psychiatric disorder, seen now on examination.  For that condition, if any, and for the previously identified depression, the examiner must then opine as to whether any such are at least as likely as not caused or aggravated by service or a service-connected disability.

A full and complete rationale is required for all opinions expressed.

3.  Schedule the Veteran for a VA hypertension examination with a qualified examiner other than her who examined the Veteran previously.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must opine as to whether currently diagnosed hypertension was at least as likely as not caused or aggravated by service or a service-connected disability.  The examiner must discuss whether the multiple instances of elevated blood pressure in service at least as likely as not represented early manifestations of the current disability.  A full and complete rationale is required for all opinions expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

